Case 3:19-cv-04753-AET-TJB Document 23 Filed 03/05/19 Page 1 of 6 PageID: 1955



                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 Defense Distributed,                         No. 3:19-cv-04753-AET-TJB
 Second Amendment Foundation, Inc.,
 Firearms Policy Coalition, Inc.,
 Firearms Policy Foundation,
 The Calguns Foundation,
 California Association of Federal
 Firearms Licensees, Inc., and
 Brandon Combs,
                    Plaintiffs,

                   v.

 Gurbir Grewal, Attorney General of the
 State of New Jersey,
                   Defendant.


                        Plaintiffs’ Response to Document 22


  BECK REDDEN LLP                         HARTMAN & WINNICKI, P.C.
  Chad Flores                             Daniel L. Schmutter
  cflores@beckredden.com                  dschmutter@hartmanwinnicki.com
  Daniel Hammond                          74 Passaic Street
  dhammond@beckredden.com                 Ridgewood, New Jersey 07450
  Hannah Roblyer                          (201) 967-8040
  hroblyer@beckredden.com
  1221 McKinney Street, Suite 4500        Josh Blackman*
  Houston, Texas 77010                    joshblackman@gmail.com
  (713) 951-3700                          1303 San Jacinto Street
                                          Houston, TX 77002
                                          (202) 294-9003
                                          *Pro hac vice motion to be filed

                               Counsel for Plaintiffs
Case 3:19-cv-04753-AET-TJB Document 23 Filed 03/05/19 Page 2 of 6 PageID: 1956



      Plaintiffs file this response to Document 22, the letter filed by Defendant

Gurbir Grewal seeking an extension of the deadline to file his response to the

Plaintiffs’ motion for a preliminary injunction. No extension should be granted.

                                     Discussion

      Once again, see Doc. 20, Defendant Gurbir Grewal has submitted an

application for relief without conferring with the Plaintiffs beforehand. This time,

Grewal “requests an extension of time to file its opposition to the motion for a

preliminary injunction until either March 8, 2019, or until such time as ordered by

the Court at the status conference,” on the theory that such “relief is necessary to

preserve the status quo while this Court considers whether it is appropriate for

Plaintiffs to be litigating their claims in two separate judicial forums at the same

time.” Doc. 22. Before a ruling occurs, the Plaintiffs’ position should be known.

      Regardless of what happens to the filing deadline at issue, Plaintiffs

respectfully request that the hearing date for Plaintiffs’ motion for a preliminary

injunction remain set at March 20, 2019. See Doc. 12 (scheduling order). Without

question, a hearing delay would worsen the irreparable harm that Plaintiffs are

suffering from with every passing day. See Doc. 18-1 at 3-4. To be clear, Grewal

has not asked for the hearing date to change. But in light of this eleventh-hour

request for a briefing extension, which was made without conferring, it is worthwhile

to re-emphasize the importance of adhering to the March 20 hearing date that all

sides agreed to during the last status conference.
Case 3:19-cv-04753-AET-TJB Document 23 Filed 03/05/19 Page 3 of 6 PageID: 1957



       With respect to Grewal’s instant request for an extension of time, Plaintiffs’

position is twofold. Primarily, Plaintiffs respectfully submit that no extension of

Grewal’s filing deadline is warranted. Alternatively, if the extension of Grewal’s

filing deadline is granted, Plaintiffs respectfully submit that the Court should hold

the next status conference after the preliminary injunction response has been filed.

       First, no extension is warranted because Grewal’s request comes too late.

Since day one of this action, Grewal has known everything there is to know about

the most recent case in the Texas, Defense Distributed et al. v. Grewal et al., No.

1:18-cv-637-RP (W.D. Tex.) (hereinafter “Defense Distributed II”). In particular,

since day one of this action, Grewal has known what the final judgment in Defense

Distributed II orders. For all present intents and purposes, that case is over and done.

On January 30, 2019, the Defense Distributed II district court issued a final judgment

dismissing the claims against Grewal without prejudice and ordering that “Plaintiffs

may pursue their claims in a court of proper jurisdiction.” Id. at Doc. 100 at 15. The

Defense Distributed II final judgment retains its full force, defining the current state

of affairs and expressly authorizing the instant action. 1 To the extent that Grewal

dislikes Judge Pitman’s decision to expressly authorize the instant suit, he should

appeal that decision to the Fifth Circuit—not collaterally attack it here.




1The Defense Distributed II filing that Grewal’s cites does not disrupt the final judgment. It is a
motion under Federal Rule of Civil Procedure 59 that leaves the final judgment exactly as it is.
No request for a stay of that judgment or suspension of that judgment’s execution has occurred.
Case 3:19-cv-04753-AET-TJB Document 23 Filed 03/05/19 Page 4 of 6 PageID: 1958



      Hence, Grewal has known all about Defense Distributed II since the very

beginning. If he wanted special scheduling treatment of a “first-filed” stay argument

vis-à-vis the preliminary injunction proceedings, he should have asked for that at the

scheduling conference held on February 13, 2019. See Doc. 11. Now is too late.

      Second, no extension is warranted because Grewal’s “first-filed” stay

argument need not be litigated in advance of the motion for a preliminary injunction.

Nothing in the law exalts “first-filed” stay arguments to a special status deserving of

immediate treatment with bespoke schedules. To the contrary, Grewal can fully and

fairly litigate this issue under Federal Rule of Civil Procedure 12’s motion process

(as was done in the Chavez case Grewal invokes). Grewal can also litigate it as part

of the opposition to the Plaintiffs’ motion for a preliminary injunction. Both of those

opportunities exist already and do not require any scheduling alterations.

      Third, no extension is warranted because it would prejudice the Plaintiffs. The

current scheduling order makes Plaintiffs’ reply due on March 11, which is five

calendar days—including a Saturday and Sunday—after Grewal’s current response

deadline. Doc. 12 at 2. Plaintiffs agreed to that compressed schedule because of the

understandable need to afford both the Court and Grewal adequate preparation time

in advance of the March 20 hearing. But if Grewal’s requested extension is granted

to allow a response filing on March 9, the Plaintiffs will receive only 72 hours (over

a Saturday and Sunday) to formulate the reply brief. Nothing about Grewal’s stay

argument warrants the imposition of such an extreme burden.
Case 3:19-cv-04753-AET-TJB Document 23 Filed 03/05/19 Page 5 of 6 PageID: 1959



      If Grewal truly believes that the “first-filed” stay argument effects the motion

for a preliminary injunction, he should say so in the response that is due tomorrow.

Lack of time to prepare the argument for that filing is no excuse, and neither is lack

of space. If Grewal had conferred about this matter before seeking relief, he would

have learned that that Plaintiffs would agree to extend the response’s page limits so

long as the reply’s page limits are extended accordingly. In any case, for the reasons

set forth above, the Plaintiffs oppose Grewal’s request to have the preliminary

injunction briefing and hearing schedule held hostage by a tardy argument that can

be fully and fairly adjudicated otherwise.

      Alternatively, if Grewal’s filing deadline for the preliminary injunction

response is extended, Plaintiffs submit that the Court should hold the next status

conference after Grewal’s response and/or Plaintiff’s reply is filed. That way the

Court can fairly assess the need for additional proceedings, if any, with a full view

of what the preliminary injunction filings entail. Grewal’s request to have a status

conference occur before filing his response amounts to gamesmanship. Meanwhile,

his unending and unconstitutional censorship campaign continues inflict irreparable

harms of the highest constitutional order upon the Plaintiffs.

                                     Conclusion

      The Court should deny Grewal’s request for an extension of time to file his

opposition to the motion for a preliminary injunction, and should hold the next

scheduling conference after that response and/or Plaintiffs’ reply is filed.
Case 3:19-cv-04753-AET-TJB Document 23 Filed 03/05/19 Page 6 of 6 PageID: 1960



 Date: March 5, 2019                    Respectfully submitted,

 BECK REDDEN LLP                        HARTMAN & WINNICKI, P.C.
 Chad Flores                            s/ Daniel L. Schmutter
 cflores@beckredden.com                 Daniel L. Schmutter
 Daniel Hammond                         dschmutter@hartmanwinnicki.com
 dhammond@beckredden.com                74 Passaic Street
 Hannah Roblyer                         Ridgewood, New Jersey 07450
 hroblyer@beckredden.com                (201) 967-8040
 1221 McKinney Street, Suite 4500
 Houston, Texas 77010                   Josh Blackman*
 (713) 951-3700                         joshblackman@gmail.com
                                        1303 San Jacinto Street
                                        Houston, TX 77002
                                        (202) 294-9003
                                        *Pro hac vice motion to be filed

                             Counsel for Plaintiffs
